uniform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar u295 se t er ra ad legend taxpayer a ira x ira b amount date date dear dollar_figure this is in response to taxpayer a’s request dated date as supplemented by correspondence dated date and date submitted on her behalf by her authorized representative in which she requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she withdrew amount from ira a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her medical_condition and treatments for such condition which impaired her ability to accomplish a timely rollover taxpayer a further represents that amount has not been used for any purpose taxpayer a withdrew amount from ira x with the intent to research various types of mutual funds and roll amount into a new ira within days of the withdrawal eleven days after the withdrawal from ira x taxpayer a was diagnosed with cancer shortly after the diagnoses taxpayer a underwent surgery and subsequently underwent chemotherapy during her rollover period the side effects of chemotherapy further affected her ability to complete the rollover within days taxpayer a deposited amount into ira b on date based on the facts and representations taxpayer a requested a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a's authorized representative are consistent with her assertion that her failure to accomplish a timely rollover was caused by medical_condition hospitalization and treatments for such condition which impaired her ability to accomplish a timely rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the day requirement were met with respect to taxpayer a's deposit of amount into ira b on date such deposit will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative loe at if you wish to inquire about this ruling please contact id please address all correspondence to se t ep ra t a2 - sincerely yours david m ziegler manager employee_plans actuarial group enclosures deleted copy of ruling letter notice of intention to disclose cc
